Citation Nr: 0511907	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-23 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for a low back 
disorder, finding that new and material evidence had not been 
submitted to reopen the claim.  In an April 2002 supplemental 
statement of the case, the RO found that new and material 
evidence had been submitted to reopen the claim, but denied 
the claim on the merits.  Irrespective of the RO's action, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for a low back disorder.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Per the veteran's request, the case file was transferred to 
the RO in Oakland, California in September 2002, and then to 
San Antonio, Texas in January 2003.  The veteran was 
scheduled for a February 2003 Board hearing at the RO in San 
Antonio, Texas, but it was canceled due to inclimate weather.  
In July 2003, the case file was transferred to the RO in San 
Juan, Puerto Rico.  The veteran testified at an October 2003 
RO hearing in San Juan, Puerto Rico, but the cassette used 
was damaged.  He was re-scheduled for another hearing in July 
2004, but the veteran failed to appear.  The veteran has not 
made a motion for cause for a new hearing.  Due to the 
veteran's relocation, the case file subsequently was 
transferred back to the RO in Seattle, Washington.

The RO denied claims of service connection for major 
depression due to chemical exposure and service connection 
for encephalitis in April 2000.  In May 2001, the veteran 
submitted a photocopy of his previous claim for these 
conditions.  It is not apparent whether the veteran intends 
to file a new claim regarding these conditions; thus these 
issues are referred to the RO.




FINDINGS OF FACT

1.  In January 1997, the RO denied service connection for a 
low back disorder on the basis that new and material evidence 
had not been submitted to reopen the claim and that there was 
no evidence that the veteran's low back disorder was incurred 
in service.  The RO notified the veteran of this decision and 
his appellate rights by letter dated January 16, 1997, but 
the veteran did not file a timely appeal.

2.  Evidence received since the January 1997 RO decision is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for low back disorder.

3.  The competent medical evidence of record shows that the 
veteran's low back disorder is related to active service.


CONCLUSIONS OF LAW

1.  The January 1997 RO decision denying the claim of service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the January 1997 RO 
decision is new and material, and the claim of service 
connection for low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A low back disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for a low back disorder originally was 
denied by rating decision in December 1973.  In December 
1984, the RO amended the rating decision to reflect that 
chronic back pain shown by May 1984 medical records was not 
related service.

In June 1996, the veteran filed a claim to reopen entitlement 
to service connection for a low back disorder.  Evidence 
considered at that time included a September 1996 private MRI 
examination report, showing degenerative disc disease at the 
L3-4 and L5-S1 levels; mild diffuse annular disc bulging at 
the L5-S1 level; and mild bilateral foraminal narrowing at 
the L5-S1 level with possible L5 exiting nerve root 
compromise.

In January 1997, the RO denied the veteran's claim of service 
connection for a low back disorder, on the basis that the 
veteran had not submitted new and material evidence to reopen 
his claim, and that there was no evidence that his back 
disorder was incurred in service.  On January 16, 1997, the 
RO notified the veteran of its decision and his appellate 
rights.  The veteran did not file a notice of disagreement 
until January 26, 1998, which is not within the applicable 
one-year deadline.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302 (a).  Although he submitted additional 
evidence regarding his service connection claim that was 
received by the RO within the one-year timeframe, this does 
not extend the time limit for initiating or completing an 
appeal after receipt of notice of an adverse determination.  
38 C.F.R. § 20.304.  Thus, the January 1997 rating decision 
is final.

In June 1998, the veteran filed an application to reopen his 
claim for service connection for a low back disorder.  Since 
the January 1997 decision, the RO has received VA medical 
records dated from September 1975 to October 1984, and from 
February 1995 to February 2003, including a June 1998 medical 
opinion on the etiology of the veteran's back disorder.  The 
RO also received private medical records dated from July 1996 
to March 2003, including a March 2003 medical opinion on the 
etiology of the back disorder.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. 
§§ 20.302(a), 20.1104 (2004).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 
145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in January 1998, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence received since the final January 1997 RO decision 
includes two medical opinions on the etiology of the 
veteran's back disorder.  The evidence is new because it was 
not previously of record.  The evidence also is material as 
it speaks to the etiology of the veteran's back disorder, 
which was not established at the time of the last RO 
decision.  This evidence bears directly and substantially 
upon the issue of service connection, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that the 
evidence submitted since the final 1997 RO decision is both 
new and material.  Therefore, the claim of service connection 
for a low back disorder is reopened.

Service Connection

In light of the Board's decision to reopen the claim, the 
entire record must be reviewed on a de novo basis to decide 
the service connection issue.

The veteran seeks service connection for a low back disorder.  
In July 2001, he stated that he injured his back in service 
when lifting heavy artillery rounds.  He stated that he 
subsequently went to see a medic at the Aid Station, but 
because of language barrier, was unable to explain the detail 
of his pain and injury.  He also indicated that since 
service, he has had constant problems with his lower back and 
limited physical activity.  The veteran's brother submitted a 
May 2001 letter, supporting of the veteran's contentions.  
The veteran thus asserts that his current back disorder is 
directly related to a back injury in service, entitling him 
to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the Board finds that the medical evidence of 
record shows a current back disability.      

VA medical reports dated in February 1995 and October 1995 
show degenerative lumbar spondylosis.

A July 1996 private x-ray examination report shows 
significant L5-S1 disc space narrowing.  Private treatment 
reports dated from August 1996 to December 1996 show a 
diagnosis of degenerative disc disease of the lumbar spine at 
the L3-4 and L5-S1 levels.    

A January 1997 private treatment report shows disc herniation 
and stenosis.  Private treatment reports dated in February 
1997 and April 1997 show discogenic disease of the lumbar 
spine.

A February 1998 private MRI examination report shows findings 
of ongoing degenerative disc disease at L3-4 and L5-S1; and 
findings of disc protrusion/herniation changes 
posterocentrally of L5-S1, which appears more prominent 
compared to the examination of September 1996; ongoing mild 
spinal narrowing at the L5-S1 level; borderline mild spinal 
stenosis at L4-5 secondary to underlying degenerative disc 
bulging and degenerative facet disease, basically unchanged.  
Degenerative disc disease at the L3-4 and L5-S1 levels also 
was reported on VA and private examination reports dated in 
June 1998. 

In January 1999, a private MRI examination report shows a 
degenerating L5-S1 disc with an annulus bulge and central 
protrusion; and disc degeneration at L3-4.  A February 1999 
private spinalyzer report shows the cervical, thoracic, and 
lumbar offsets represent irreversible ligamentous and 
possible disc injury, as well as the probability there is 
spinal cord or nerve trunk sequelea.

A July 2002 VA outpatient treatment report shows chronic pain 
secondary to disc herniation.  An October 2002 VA MRI 
examination report shows retrolisthesis L5-S1; generalized 
disc bulges over lower lumbar spine with mild neural 
foraminal narrowing; and associated posterior disc protrusion 
at L5-S1.  

In February 2003, a VA MRI examination report shows 
multilevel degenerative changes; contrast reaching the 
anterior portion of the disc at L3-4 and L4-5, as well as L5-
S1, consistent with annular tear; and broad-based bulges at 
the same levels with osteophytes at L5-S1.  A March 2003 
private medical report shows a lumbar discography was 
performed, with a pre and post-operative diagnosis of 
degeneration of intervertebral lumbar disc.  

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
incurrence of a back disorder.  The service medical records 
include a March 1970 report of low back pain after lifting a 
heavy object the night before.  The veteran contends that he 
injured his back in service while lifting heavy artillery 
rounds.  The DD-214 Form shows that the veteran served in the 
artillery division.    

Thus, the medical evidence shows a current back disability 
and an in-service complaint of back pain due to lifting a 
heavy object.  The determinative question becomes whether the 
evidence reveals a medical link between service and his 
current back disability.

On a June 1998 VA medical examination report, the examiner 
indicated that he had reviewed the claims file and noted a 
March 1970 complaint of back pain and a 1996 finding of disc 
disease.  He stated that the veteran related to him that he 
was seen in 1974 for muscle spasm, but the examiner could not 
find this record upon quick review of the claims file.  He 
found that "it is a bit too much of a stretch to connect the 
one contact on March 12, 1970, with the discogenic disease 
identified in 1996."  He also stated that if there is 
evidence that he was seen in 1974, as the veteran indicated, 
then the connection with his two-year service might be more 
believable.  He asserted that "with that confirmation 
showing some problem with the lower back one could suppose 
that possibly, on a more likely than not basis, that he did 
have discogenic disease dating back as early as the 1970's."  
The examiner found, however, that "in the absence of medical 
documentation of significant pathology, clinically, it would 
be very difficult to take one cursory visit in 1970 and 
project it to 1996 and assume that there was the same 
pathological process going on in 1970."

The Board notes that VA medical records dated in September 
1973 and September 1975 show complaints of low back pain, 
which apparently were overlooked by the 1998 VA examiner.  
Also, a February 1981 VA medical certificate shows a palpable 
small lymph node on the lumbar and cervical spine, and muscle 
spasms.  A November 1983 VA medical certificate shows 
tenderness to the sacroiliac joint with mild lumbar muscle 
spasm.

In a March 2003 statement, the veteran's private physician 
stated that he had reviewed the veteran's medical records 
including those from service and that it was opinion that the 
low back pain the veteran now suffers was most likely the 
same low back pain that he suffered during his years of 
military service.  He stated that the veteran is currently 
under his and other specialists care for this problem.

Upon review of this evidence, the Board resolves any doubt in 
the veteran's favor, and finds that the back disorder was 
incurred in service.

First, it should be noted that the veteran is not entitled to 
service connection on a presumptive basis, as the first 
diagnosis of degenerative changes of the back was not until 
1995, which is many years after discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record, however, shows a positive 
etiology between the veteran's back disability and service.  
Although the 1998 VA examiner found that the evidence did not 
show a positive correlation, he also stated that if he had 
overlooked any evidence of back problems in the early 1970's, 
"one could suppose that possibly, on a more likely than not 
basis, that he did have discogenic disease dating back as 
early as the 1970s."  The record shows that the veteran was 
seen in September 1975 at the VA for low back pain he 
indicated he had since service.  There also were complaints 
of back pain and muscle spasms reported in February 1981 and 
November 1983.  Thus, this supplemental evidence when 
evaluated in light of the 1998 VA examiner's findings serves 
as a medical opinion relating the veteran's current back 
disorder to service.  

Moreover, the veteran's private physician found in March 
2003, after a review of the service medical records, that the 
veteran's current back disability was related to his back 
injury in service.  Although this opinion is not as probative 
as the 1998 VA opinion because the private physician did not 
offer any basis for his finding, this opinion serves to 
support the other opinion of record.  These are the only 
medical opinions of record addressing the etiology of the low 
back disorder.

Thus, in light of the medical evidence of record, the Board 
finds that service connection for a low back disorder is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, and service connection for a low back disorder is 
granted, subject to the rules and payment of monetary 
benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


